[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
General Statutes 46b-215b(a) clearly states that the child support guidelines "shall be considered in all determinations of child support amounts within the state." (Emphasis added.) See also Favrow v. Vargas, 222 Conn. 699, 712 (1992). This includes any proceeding for the modification of a child support award. See General Statutes 46b-215b(b).
In view of the unambiguous statutory language and in accordance with 46b-231(n)(7) this matter is remanded to the magistrate for further proceedings and consideration of the child support guidelines and their effect, if any, upon the motion for modification.
BALLEN, JUDGE